The opinion of the court was delivered by
Burch, J.:
The proceeding was one to procure modification of an order relating to custody of a child. A new order was made which was not satisfactory to the moving party, who was the child’s mother, and she appeals.
The original order was made in an action in which the father of the child was granted a divorce from its mother. Oral evidence was introduced at the hearing on the motion to modify. At the conclusion of the hearing the court made two findings which disqualified the mother to have custody of the child. Eliminating testimony in support of the motion to modify, which the court was not obliged to believe and presumably disbelieved, both findings are well sustained by the evidence. The provision for custody made by the new order appears to be for the best interest of the child.
The judgment of the district court is affirmed.